Title: From George Washington to Lieutenant Colonel Robert Ballard, 18 June 1778
From: Washington, George
To: Ballard, Robert


                    
                        Sir
                        Head Quarters Valley Forge 18th June 1778
                    
                    Having recd information that the State of Virginia have determined to fill their Regiments by Recruits, I have directed the 1st 5th and 9th Regiments to be incorporated for the present, and the supernumerary Officers to proceed to Virginia to superintend the recruiting Service. You are therefore to proceed, with such supernumerary Officers, to Virginia, and, upon your arrival there, wait upon His Excellency the Governor and take your instructions from him. You are to look upon the Officers from Genl Muhlenbergs Brigade as under your particular direction, and you are to designate them to such parts of the Country as they are best acquainted with. You are to desire them, from time to time, to make you returns of their progress, which returns you are to make regularly to me. The sooner the Recruits are marched to Camp, after they are inlisted, the better; and you are therefore to send them forward in Squads, under the Care of Officers; as fast as they can be collected. I lately issued an order, which was published in the Virginia papers, calling upon all Officers in that line, not absent upon command, to repair to their Regiments immediately. But you may, under the present circumstances, detain all those of the 1st 5th and 9th to assist in recruiting. I am &c.
                